247 S.W.3d 17 (2008)
Adolfo GONZALES, Plaintiff,
v.
LEWIS & CLARK MARINE, INC., Defendant/Respondent/Cross-Appellant, and
American Commercial Terminals, LLC, Defendant/Appellant/Cross-Respondent.
No. ED 89680.
Missouri Court of Appeals, Eastern District, Division Four.
February 19, 2008.
Sandor Korein, Saint Louis, MO, for Plaintiff.
Michael D. O'Keefe, Saint Louis, MO, for Appellant.
James Vincent O'Brien, Saint Louis, MO, for Respondent/Cross/Appellant.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
American Commercial Terminals, LLC (ACT) appeals from the trial court's grant of Lewis & Clark Marine, Inc.'s (Lewis & Clark) motion for summary judgment and denial of ACT's motion for partial summary judgment. Lewis & Clark cross-appeals from the trial court's denial of its second motion for summary judgment. We have reviewed the briefs of the parties and the record on appeal and conclude that Lewis & Clark was entitled to judgment as a matter of law, and its cross-appeal is moot. ACT's appeal of the trial court's denial of its motion for partial summary judgment is also dismissed as moot. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).